
	

113 HR 4842 IH: Business Supply Chain Transparency on Trafficking and Slavery Act of 2014
U.S. House of Representatives
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4842
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2014
			Mrs. Carolyn B. Maloney of New York (for herself and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Securities Exchange Act of 1934 to require certain companies to disclose information
			 describing any measures the company has taken to identify and address
			 conditions of forced labor, slavery, human trafficking, and the worst
			 forms of child labor within the company’s supply chains.
	
	
		1.Short titleThis Act may be cited as the Business Supply Chain Transparency on Trafficking and Slavery Act of 2014.
		2.Findings and sense of congress
			(a)FindingsCongress finds the following:
				(1)In 2012, the Department of Labor identified 134 goods from 74 countries around the world made by
			 forced labor and child labor.
				(2)The United States is the world’s largest importer, and in the 21st century, investors, consumers,
			 and broader civil society increasingly demand information about the human
			 rights impact of products in the United States market.
				(3)Courts have also ruled that consumers do not have standing to bring a civil action in United States
			 courts for enforcement of this provision of the Tariff Act, because the
			 legislative intent was to protect American manufacturers from unfairly
			 priced goods, not to protect consumers from tainted goods, consequently,
			 there are fewer than 40 enforcement actions on record in the past 80
			 years.
				(4)Mechanisms under Federal law related to forced labor, slavery, human trafficking, and the worst
			 forms of child labor in the stream of commerce suffer from similar
			 problems of limited scope, broad expectations, and inability to provide
			 information about specific supplies whose goods are tainted.
				(5)The United Nations Guiding Principles on Business and Human Rights affirm that business enterprises
			 have a responsibility to respect human rights, and that States have a duty
			 to ensure these rights are protected. Such Guiding Principles also clarify
			 that the duty to protect against business-related human rights abuses
			 requires States to take the necessary steps to prevent and address human
			 rights abuses to workers through effective policies and regulation.
				(6)The Trafficking Victims Protection Reauthorization Act of 2003 (Public Law 108–193) together with
			 the Trafficking Victims Protection Act of 2005 (Public Law 109–164)
			 provide for the termination of Federal contracts where a Federal
			 contractor or subcontractor engages in severe forms of trafficking in
			 persons or has procured a commercial sex act during the period of time
			 that the grant, contract, or cooperative agreement is in effect, or uses
			 forced labor in the performance of the grant, contract, or cooperative
			 agreement. The Trafficking Victims Protection Act of 2005 also provide
			 United States courts with criminal jurisdiction abroad over Federal
			 employees, contractors, or subcontractors who participate in severe forms
			 of trafficking in persons or forced labor.
				(7)Executive Order 13126, Prohibition of Acquisition of Products Produced by Forced or Indentured
			 Child Labor, Executive Order 13627, Strengthening Protections Against
			 Trafficking In Persons In Federal Contracts, and title XVII of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239) have prohibited Federal contractors, subcontractors, and their
			 employees from engaging in the following trafficking-related activities:
			 charging labor recruitment fees; confiscating passports and other identity
			 documents of workers; and using fraudulent recruitment practices,
			 including failing to disclose basic information or making material
			 misrepresentations about the terms and conditions of employment. Such
			 Executive order and Acts also require Federal contractors, subcontractors,
			 and their employees to maintain an anti-trafficking compliance plan that
			 includes, among other elements, a complaint mechanism and procedures to
			 prevent subcontractors at any tier from engaging in trafficking in
			 persons.
				(b)Sense of congressIt is the sense of Congress that—
				(1)forced labor, slavery, human trafficking, and the worst forms of child labor are among the most
			 egregious forms of abuse that humans commit against each other, for the
			 sake of commercial profit;
				(2)the legislative and regulatory framework to prevent goods produced by forced labor, slavery, human
			 trafficking, and the worst forms of child labor from passing into the
			 stream of commerce in the United States is gravely inadequate;
				(3)legislation is necessary to provide consumers information on products that are free of child labor,
			 forced labor, slavery, and human trafficking; and
				(4)through publicly available disclosures, businesses and consumers can avoid inadvertently promoting
			 or sanctioning these crimes through production and purchase of goods and
			 products that have been tainted in the supply chains.
				3.Disclosure of information relating to efforts to combat the Use of Forced Labor, Slavery,
			 Trafficking in Persons, or the Worst Forms of Child LaborSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end
			 the following new subsection:
			
				(s)Disclosures relating to efforts To combat the Use of Forced Labor, Slavery, Trafficking in Persons,
			 or the Worst Forms of Child Labor
					(1)RegulationsNot later than 1 year after the date of enactment of the Global Supply Chain Transparency for Trafficking, Forced Labor, and Child Labor Eradication Act, the Commission, in consultation with the Secretary of State, shall promulgate regulations to
			 require that any covered issuer required to file reports with the
			 Commission under this section to include annually in such reports, a
			 disclosure whether the covered issuer has taken any measures during the
			 year for which such reporting is required to identify and address
			 conditions of forced labor, slavery, human trafficking, and the worst
			 forms of child labor within the covered issuer’s supply chain, and a
			 description of such measures taken. Such disclosure shall include, under
			 the heading ‘Policies to Address Forced Labor, Slavery, Human Trafficking,
			 and the Worst Forms of Child Labor’, information describing to what
			 extent, if any, the covered issuer conducts any of the following
			 activities:
						(A)Whether the covered issuer maintains a policy to identify and eliminate the risks of forced labor,
			 slavery, human trafficking, and the worst forms of child labor within the
			 covered issuer’s supply chain (such disclosure to include the text of the
			 policy or substantive description of the elements of the policy), and
			 actions the covered issuer has taken pursuant to or in the absence of such
			 policy.
						(B)Whether the covered issuer maintains a policy prohibiting its employees and employees of entities
			 associated with its supply chain for engaging in commercial sex acts with
			 a minor.
						(C)The efforts of the covered issuer to evaluate and address the risks of forced labor, slavery, human
			 trafficking, and the worst forms of child labor in the product supply
			 chain. If such efforts have been made, such disclosure shall—
							(i)describe any risks identified within the supply chain, and the measures taken toward eliminating
			 those risks;
							(ii)specify whether the evaluation was or was not conducted by a third party;
							(iii)specify whether the process includes consultation with the independent labor organizations (as such
			 term is defined in section 2 of the National Labor Relations Act (29
			 U.S.C. 152)), workers’ associations, or workers within workplaces and
			 incorporates the resulting input or written comments from such independent
			 labor organizations, workers’ associations, or workers and if so, the
			 disclosure shall describe the entities consulted and specify the method of
			 such consultation; and
							(iv)specify the extent to which the process covers entities within the supply chain, including entities
			 upstream in the product supply chain and entities across lines of products
			 or services.
							(D)The efforts of the covered issuer to ensure that audits of suppliers within the supply chain of the
			 covered issuer are conducted to—
							(i)investigate the working conditions and labor practices of such suppliers;
							(ii)verify whether such suppliers have in place appropriate systems to identify risks of forced labor,
			 slavery, human trafficking, and the worst forms of child labor within
			 their own supply chain; and
							(iii)evaluate whether such systems are in compliance with the policies of the covered issuer or efforts
			 in absence of such policies.
							(E)The efforts of the covered issuer to—
							(i)require suppliers in the supply chain to attest that the manufacture of materials incorporated into
			 any product and the recruitment of labor are carried out in compliance
			 with the laws regarding forced labor, slavery, human trafficking, and the
			 worst forms of child labor of the country or countries in which the
			 covered issuer is doing business;
							(ii)maintain internal accountability standards, supply chain management, and procurement systems, and
			 procedures for employees, suppliers, contractors, or other entities within
			 its supply chain failing to meet the covered issuer’s standards regarding
			 forced labor, slavery, human trafficking, and the worst forms of child
			 labor, including a description of such standards, systems, and procedures;
							(iii)train the employees and management who have direct responsibility for supply chain management on
			 issues related to forced labor, slavery, human trafficking, and the worst
			 forms of child labor, particularly with respect to mitigating risks within
			 the supply chains of products; and
							(iv)ensure that labor recruitment practices at all suppliers associated with the supply chain comply
			 with the covered issuer’s policies or efforts in absence of such policies
			 for eliminating exploitive labor practices that contribute to forced
			 labor, slavery, human trafficking, and the worst forms of child labor,
			 including by complying with audits of labor recruiters and disclosing the
			 results of such audits.
							(F)The efforts of the covered issuer in cases where forced labor, slavery, human trafficking, and the
			 worst forms of child labor have been identified within the supply chain,
			 to ensure that remedial action is provided to those who have identified as
			 victims, including support for programs designed to prevent the recurrence
			 of those events within the industry or sector in which they have been
			 identified.
						(2)Requirements for availability of information
						(A)In generalThe regulations promulgated under paragraph (1) shall require—
							(i)that the required information be disclosed by the covered issuer on the Internet website of the
			 covered issuer through a conspicuous and easily understandable link to the
			 relevant information that shall be labeled Global Supply Chain Transparency; and
							(ii)if an individual submits a written request to the covered issuer for such information, that the
			 covered issuer provides the individual with a written disclosure of the
			 required information under this section within 30 days of the receipt of
			 such request.
							(B)DisclosureThe Commission shall make available to the public in a searchable format on the Commission’s
			 website—
							(i)a list of covered issuers required to disclose any measures taken by the company to identify and
			 address conditions of forced labor, slavery, human trafficking, and the
			 worst forms of child labor within the covered issuer’s supply chain, as
			 required by this subsection; and
							(ii)a compilation of the information submitted under the rules issued under paragraph (1).
							(3)DefinitionsAs used in this subsection—
						(A)the term covered issuer means an issuer that has annual worldwide global receipts in excess of $100,000,000;
						(B)the terms forced labor, slavery, and human trafficking mean any labor practice or human trafficking activity in violation of national and international
			 standards, including International Labor Organization Convention No. 182,
			 the Trafficking Victims Protection Act of 2000 (Public Law 106–386), and
			 acts that would violate the criminal provisions related to slavery and
			 human trafficking under chapter 77 of title 18, United States Code, if
			 they had been committed within the jurisdiction of the United States;
						(C)the terms remediation and remedial action mean the activities or systems that an issuer puts in place to address non-compliance with the
			 standards identified through monitoring or verification, which may apply
			 to individuals adversely affected by the non-compliant conduct or address
			 broader systematic processes;
						(D)the term supply chain, with respect to a covered issuer disclosing the information required under the regulations
			 promulgated under this section, means all labor recruiters, suppliers of
			 products, component parts of products, and raw materials used by such
			 entity in the manufacturing of such entity’s products whether or not such
			 entity has a direct relationship with the supplier; and
						(E)the term the worst forms of child labor means child labor in violation of national and international standards, including International
			 Labor Organization Convention No. 182.
						.
		4.Disclosures on website of Department of Labor
			(a)In generalThe Secretary of Labor shall make available to the public in a searchable format on the Department
			 of Labor’s website—
				(1)a list of companies required to disclose any measures taken by the company to identify and address
			 conditions of forced labor, slavery, human trafficking, and the worst
			 forms of child labor within the covered issuer’s supply chain, as required
			 by section 13(s) of the Securities Exchange Act of 1934, as added by
			 section 3; and
				(2)a compilation of the information disclosed pursuant to such requirements.
				(b)Top 100 listThe Secretary of Labor, in consultation with the Secretary of State and other appropriate Federal
			 and international agencies, independent labor evaluators, and human rights
			 groups, shall annually develop and publish on the Internet website of the
			 Department of Labor a list of top 100 companies adhering to supply chain
			 labor standards, as established under relevant Federal and international
			 guidelines.
			
